PER CURIAM.
Phillip and Marlene Lumpkins appeal the district court’s order granting the United States’ motion to dismiss their action under the Federal Tort Claims Act for lack of jurisdiction under Fed.R.Civ.P. 12(b)(1). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lumpkins v. United States, 215 F.Supp.2d 640 (D.Md.2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.